Citation Nr: 1327683	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  12-17 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for congenital spinal anomaly with vertebra fusion, scoliosis, and lordosis.  


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 6-28, 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the Department of Veterans Affairs (VA) New Orleans Regional Office (RO) denied the Veteran's claim for service connection for congenital spinal anomaly with vertebra fusion, scoliosis, and lordosis.  In June 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for congenital spinal anomaly with vertebra fusion, scoliosis, and lordosis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In the Veteran's VA Form 9, dated in June 2012, the Veteran requested a hearing by live video-conference before the Board.  

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Board video-conference hearings, a remand of this matter to the RO is warranted.



Accordingly, this matter is hereby REMANDED for the following action:

The RO should schedule a Board video-conference hearing in accordance with his July 2012 request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

